Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 5, 2022 has been entered. The Applicant amended claims 1 and 6. Claims 1-10 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed March 17, 2022. The examiner withdraws the Claims objections in light of the amendments to the Claims.
Applicant’s arguments, see page 6 to page 9, filed May 5, 2022, with respect to claims 1 and 6 have been fully considered and are persuasive. The rejection of claims 1 and 6 has been withdrawn.
Allowable Subject Matter
Claims 1-10 are allowed. 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Added primarily for emphasis, the claim recitations “a voltage level circuit, coupled to the first antenna and the second antenna, the voltage level circuit being configured to detect a voltage level of the one of the first antenna and the second antenna, and configured to determine whether the voltage level of the one of the first antenna and the second antenna is greater than a threshold voltage, wherein in response to the voltage level circuit determining that the voltage level of the one of the first antenna and the second antenna is greater than the threshold voltage, the voltage level circuit transmits a control signal to the RF front end circuit to control the switching circuit to couple to another one of the first antenna and the second antenna to continue the communication transmission” in claim 1, “detecting, by a voltage level circuit, a voltage level of the one of the first antenna and the second antenna, and determining whether the voltage level of the one of the first antenna and the second antenna is greater than a threshold voltage; and in response to the voltage level circuit determining that the voltage level of the one of the first antenna and the second antenna is greater than the threshold voltage, transmitting, by the voltage level circuit, a control signal to the RF front end  circuit and controlling the switching circuit to couple to another one of the first antenna and the second antenna to continue the communication transmission” in claim 6 are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845